 SWEATERMASTERSCO., INC.301SweatermastersCo.,Inc.andLocal815,InternationalProduction,ServiceandSalesEmployeesUnionandUnitedKnitwearManufacturersLeague,Ing.,andKnitgoodsWorkers'Union,Local 155,International Ladies'GarmentWorkers'Union,AFL-CIO,Parties tothe contract.Case 29-CA- 1350June 2, 1969DECISION AND ORDERBY CHAIRMANMCCULI OCHAND MEMBERSBROWN AND ZAGORIAOn February 25, 1969, Trial Examiner RichardD. Taplitz issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended dismissal as to them. Thereafter, theGeneral Counsel and Knitgoods Workers' Union,Local 155, International Ladies' Garment Workers'Union,AFL-CIO, filed exceptions to the TrialExaminers' Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, and exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer with the following additions andmodifications:1.We find, in agreement with the Trial Examiner,that Respondent did not refuse to bargain with theProduction Union in violation of Section 8(a)(5). Asmore fully set forth in the Trial Examiner'sDecision, on June 4, 1968, when the ProductionUnion first made its demand for recognition, it didnot have cards from a majority of Respondent'semployees, and its demand was made on the veryday that its representative had announced that hewould begin to organize the shop. That evening twoemployees told Respondent's President, Gursky, thattheypreferred theKnitgoodsUnion.The nextmorning the two employees began soliciting for theKnitgoodsUnion among their fellow employees,some of whom asked Gursky what the unionsituationwas. It was not until after the KnitgoodsUnion had been brought in on the initiative of theemployees, that Gursky and Kobisher, Respondent'streasurer,said,inresponse to such employeeinquiries, that if the employees were going to joinone of the two unions presently in the picture, theythought that the Knitgoods Union was the better ofthe two and that the employees should sign cards forit.Cards for the Knitgoods Union were then passedout in the presence of Gursky and Kobisher.Meanwhile, on the afternoon of June 4 theProductionUnion had obtained cards from amajority of employees. On the evening of June 5,theProductionUnionofficialsrenewed theirdemand for recognition by inquiring about themeeting with Respondent which had been scheduledfor the next day. Gursky replied that there would beno meetingsince he had signed a contract with theKnitgoods Union,' thereby refusing recognition ofthe Production Union.In concluding that the refusal of recognition ofthe Production Union on June 5 was not violative ofSection 8(a)(5), we note that when the demand forrecognition was first made by the Production Union,itdidnot represent a majority of employees.Further,Respondent could easily suspect that thiswas the case, since the demand was made on thevery morning that the Union had indicated that itwould attempt organization. Before the ProductionUnion obtained cards from a majority of employeesand renewed its demand, some of the employees hadalready begun an organizing drive for the KnitgoodsUnion.Respondent, well aware of this additionalcampaign, was therefore justified in not acceptingthe Production Union's demand for representativestatus. z2.We find merit in General Counsel's contentionthattheTrialExaminer erred in failing torecommend thatRespondentberequiredtoreimburseemployees for dues, initiation fees,assessments.and other moneys paid by them to theKnitgoods Union from the date of the execution oftheunlawfulunion-securityprovision.Suchreimbursement is necessary because the selection ofthatUnionwas the result of Respondent'sencouragement to employees to join it in the face ofa claim of majority status by another union.' Underthese circumstances and in order to establish anatmosphere in which the employees may exercise the'in fact, no such contract existed,and recognition had notyetbeengranted to that Union.'Knitgoods Union, although violative of Section 8(ax2), was not of thetype which would destroy the essential two-union nature of the situation.Thus,that unuin's organizational efforts were initiated by the employees,notby the RespondentFurthermore,Respondent'sstatementsofpreference for Knitgoods Union were in response to employees'questionsabout the relative merits of the two unions,and it is clear that they were inthe nature of advice,free from threats of reprisal or promises of benefits.Cf.LakeCityFoundryCompany,Inc. 173 NLRB No. 159.In thesecircumstances, we cannot presume that the Production Union would haveremained the ultimate choice of the majority of the employees if theRespondent had not intervened in behalf of the Knngoods Workers.In reaching this conclusion,we do not adopt the personal observations ofthe Trial Examiner set forth in footnote 14 of his Decision.176 NLRB No. 38 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to select or reject a bargaining representative,we shall order reimbursement,computed in themannerset forthinSeafarers International Union,etc.,138NLRB 1142. However, it would beinappropriatetoorderreimbursementastoemployeesLeonardCorwin,Anthony Calabrese.and John Smith,who voluntarily signed cards fortheKnitgoods Union before Respondent indicatedto any employees a preference for that Union."ORDERPursuantto Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the Trial Examiner andhereby orders that Respondent,Sweatermasters Co.,Inc.,Brooklyn.New York,itsofficers,agents,successors. and assigns,shall take the action setforth in the Trial Examiner'sRecommended Order,as hereinmodified:'1.Add the following as paragraph 2(c) andreletter the following paragraphs accordingly:-(c) Reimburse all present and former employeesexcept Leonard Corwin, Anthony Calabrese, andJohn Smith for dues and other moneys unlawfullyexacted under its illegal contract with the KnitgoodsUnion,together with interest at the rate of 6 percentper annum computed in the manner set forth in thisDecision."2.Insertthe following as the next to lastparagraph in the notice:WE WILLreimburse all present and formeremployees exceptLeonardCorwin,AnthonyCalabrese,and John Smith for any dues and othermoneys unlawfully exacted by us because of ourillegalcontractwiththeKnitgoodsUnion.together with interest at 6 percent per annum.dismissed insofar as it alleges violations not foundherein.'IntdeoAluminum Corporation.169 NLRB No. 136;Liareo ContainerCorporation.173NLRB No. 219;we alsoVirginia Electric ord PowerConrparv v. N.L.R.B.:319 U.S. 533.SeeCowlesCommunications.Inc..170 NLRB No. 177,fn.3;LiancoContainerCorporation.supra'We note that the reference in In. 18 of the Trial Examiner's Decision toRegion 19 is a typographicalerrorand accordingly,we shall change this toRegion 29.UnitedKnitwearManufacturersLeague,Inc.,hereincalled the League,and Knitgoods Workers'Union, Local155,InternationalLadies'GarmentWorkers'Union,AFL-CIO,hereincalledtheKnitgoodsUnion,wereparties to an invalid contract covering the employees ofRespondent.e charge upon which the complaint isbased was filT on June 6 by Local 815,International-Production,Service and Sales Employees Union,hereincalled the Production Union.Respondent,the ProductionUnion,theKnitgoods Union and the General Counselwere represented by counsel throughout the hearing andallpartieswere given full opportunity to participate,adduce evidence, examine and cross-examine witnessesand argue orally.Thereafter briefs,which have beencarefullyconsidered,were filed on behalf of theRespondent, theKnitgoodsUnion,and the GeneralCounsel.THE ISSUES1.Did the Production Union represent an uncoercedmajority of Respondent'semployees in an appropriateunit and make a demand for recognition in that unit.2.DidRespondent unlawfully assist the KnitgoodsUnion in securing authorization cards and unlawfullyrecognizeandexecuteacontractcontainingaunion-security clause with that union.3.Did Respondent unlawfully refuse to bargain withthe Production Union.Upon the entire record in the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a New York corporation, maintains anoffice and factory at 852 Monroe Street, Brooklyn, NewYork,herein calledthe plant,where it is engaged in thebusinessofprovidingknitting,sewing,and finishingservices,and related contract services for knitgoodmanufacturers.During a representative annual periodfromMay 1, 1967, to April 30, 1968, Respondentperformed services valued in excess of $50,000 for otherenterprises located in the States ofNew York andPennsylvania,each of which other'enterprises annuallyproduces goods valued in excess of$50,000 which areshipped directly out of the State in which such enterpriseis located.The complaintalleges,the answer admits, and I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D.TAPLrrz,Trial Examiner:This case wastried in Brooklyn,New York,on November13, 14, 15,18, and 19,1968. The issues litigated wereframed by acomplaint dated July24,1968,'which alleges that$weatermastersCo.,Inc.,hereincalledRespondent,violated Section 8(a)(1), (2), (3), and(5) of the NationalLaborRelationsAct, asamended,and the answer ofRespondent which deniesthatRespondent violated theAct.Thecomplaint also alleges in substancethat the[I.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits,and I findthat the Knitgoods Union is a labor organization withinthemeaning of Section2(5) of the Act.The complaintalsoallegesthattheProductionUnion is a labororganization within the meaning of Section2(5) of theAct.Respondent by its answer denies knowledge orinformation sufficient to form a belief concerning thatallegation.TheuncontradictedtestimonyofSaulPostman, the president of the ProductionUnion,is that'All dates are in 1968unless otherwisespecified. SWEATERMASTERSCO., INC.his organization on behalf of employees bargains contractswithemployers relating to the employees'workingconditions,i.e., increases in pay, health and welfare, andpensions.Employees of various employers are members oftheUnion.The Board has recently found that theProductionUnion is a labor organization within themeaning of Section 2(5) of the Act,Pargament Fidler,Inc.,173 NLRB No. 102,and I so find.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The organizational activities of the ProductionUnionOn the morning of June 4,Serge Diaz,an organizer fortheProductionUnion,waswalking the streets ofBrooklyn looking for nonunion shops to organize. Whenhe came to the building in which the Respondent's plant islocated he asked the elevator operator whether he knew ofany unorganized shops in the building.Upon being toldthat the Sweater Company on the third and fifth floorswas nonunion,Diaz took the elevator to the fifth floorwhere he was met by Richard Kobisher,the treasurer ofRespondent corporation.'Diaz showed Kobisher hisbusiness card and Kobisher took him to the companyoffice to see Milton Gursky, Respondent'spresident andchief operating officer.According to the testimony ofDiaz,Gursky looked at the business card and Diaz askedhim if the shop was nonunion;Gursky answered that ithad been nonunion for 20 years and that it was not aboutto go union at that time;Diaz thanked him and left.Gursky'sversion of the conversation was different. Hetestified that Diaz told him that he had eight or nine cardssigned by employees and asked if he(Gursky) would beinterested in talking to the president of the Union about acontract.Kobisher testified that Diaz simply told themthat he wanted to organize the place because he had eightor nine signed cards.Credibility resolutions based on myobservation of the demeanor of the witnesses in this caseare going to be particularly difficult in that all three of theofficials of the Production Union who testified and bothof the officials of Respondent who testified were singularlyunsuccessful in inspiring a feeling of confidence in theveracity of their testimony.However, in this particularconversation I credit Diaz'version of the conversation asKobisher's testimony does not fully corroborate Gursky'swith regard to Diaz'alleged proposal that they meet withthe president of his Union.After his conversation with Gursky and Kobisher, Diazleft the building in which the plant was located and saw aworker,William Gardner,unloading a truck of yarn. Diazengaged him in conversation and ascertained that he wasemployed by Respondent.Diaz explained that he wasorganizing for the Production Union and asked Gardnerto sign an authorization card,which he did.Gardner toldhim that the pressers working for Respondent would beout of the building at 11:45 a.m., so Diaz waited for them.At 11:45 the two pressers,John Smith and AnthonyFoster,left the building and Diaz solicited authorizationcards from them.About noon groups of three or fouremployees at a time came down the stairs out of the'Kobisherhas a 50-percent ownership interest in Respondent,a closedcorporation,and in addition runs the sewing department.Ifind that he aswell asMilton Gursky,Respondent's president,are supervisors within themeaningof the Act.303building and Diaz spoke to them,some in English andsome in Spanish.Smith identified which of the personsleaving the building were employees of Respondent andDiaz solicited authorization cards from them,telling themthat the Production Union would try to get them paidholidays,vacations,and a hospital plan. Some of theemployees signed the cards and returned them to Diaz,some others told Diaz that they would return the cardsafter they returned from lunch. Diaz testified that by 1:30p.m. he had in his possession 16 authorization cards andhe had been informed by some of the employees that thetotal employee complement was 20 or 24.He then calledSaul Postman,the president of the Production Union, andwas instructed to return to the Production Union's office,which he did.2.The Production Union's demand for recognitionDiaz returned to the plant later that day and broughtProductionUnionPresidentPostmanandSecretary-Treasurer Candido Rodriguez with him. Theywent to the fifth floor where they saw Gursky. Postmanidentified himself and Gursky asked them into his office.What happened in the office is a matter of sharp dispute.Diaz testified as follows: Postman told Gursky that theProduction Union represented a majority of Respondent'semployees and that he wanted to negotiate a unioncontract. Gursky answered"How do I know you representa majority of my employees?"Postman then told Diaz toshow Gursky the authorization cards whereupon Diazfanned out 16 authorization cards on Gursky'sdesk.Gursky then said that he didn'twant to see the cards atthat time and to take them away.Diaz then put themback in his pocket. Gursky asked what the union contractwould cost.Postman answered that there would have tobe paid vacation,holidays, pension,hospitalization, and aminimum of a $10-a-week increase.Gursky said it wouldbe impossible for him. About that time Kobisher enteredthe room and Gursky told him what the ProductionUnion was there for. Kobisher asked how much it wouldcost.Gursky repeated the demands to Kobisher andKobisher said that they did not have a union for 20 yearsand if they had to go for those prices they would go out ofbusiness.Gursky then asked if terms could be negotiatedand Postman said that they were ready to talk. Gurskythen asked for time to talk to his attorney and Postmantold him that he would give him until Thursday which was2 days.'Gursky then said that he would call Postman andgivehima time on Thursday.Diazplacedthisconversation as occurring about 2:30 p.m. on June 4.Postman and Rodriguez testified substantially the sameas Diaz. However, neither of them testified that Gurskyagreed to sit down on Thursday to negotiate a contract.Both Postman and Rodriguez placed this meeting about2:30 or 3 p.m. on June 4.Gursky and Kobisher testified to a different version ofthismeeting.Gursky averred as follows:The meeting tookplace about 11:45 a.m. on June 4. After taking the threerepresentatives of the Production Union into his office'Diaz testifiedWe settled on Thursday.We would sit down Thursdayto negotiate a contract."His testimony was not dear as to'who said thatthey would sit down and negotiate a contract or to whether it was agenerallunderstanding of the parties.On cross-examination he wasspecifically asked whether Gursky at that point had agreed tb take in theProduction Union as its union.Diaz did not answer that question, butmerely replied that Gursky said he had to speak to his attorney and thatthey had a meeting tentatively set for Thursday. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDGursky immediately went into the plant and brought backKobisher, who was present during the entire conversation.Postman told Gursky that he had 9 or 10 employeessignedup and that he would probably get more during thecourse of the day and "You might just as well sign thecontract with us now, otherwise we will throw a picketline around here so fast it will make your head swim andstop all shipments out of your factory and paralyze you."Gursky then asked to see the cards and Postman answeredthat it was none of his business and that if Gursky wasready to talk about a contract then they would talk aboutcards.Postman then said, "What do you say aboutsigninga contract?" and Gursky answered that he wouldneed time even to consider the matter. Gursky asked untilthe end of the week to think about it and Postmananswered that he would not give him that much time butthat he would give him until Thursday morning. Nothingwas said about the Production Union's demands.Kobisher's testimony corroborates Gursky's in that themeeting wasbefore noontime. He also averred that he waspresent during the entire meeting and that no unionauthorization cards were produced.Icredit the representatives of the Production Unioninsofar as they testified that the meeting occurred about2:30 or 3 o'clock on June 4, that the Production UnionclaimedtorepresentamajorityofRespondent'semployees, and that a demand for recognition was madeat that time. Diaz knew from his 10 o'clock meeting withGursky that recognition was not going to be summarilygained.As he was busily engaged in obtainingauthorization cards, it appears unlikely that he would havereturned with the two other union representatives beforerather than after he had made a serious effort to obtaincards.Even though there is an implication in Diaz'testimony thatGursky agreed to bargain with theProduction Union, it is clear not only from his evasion onthat point on cross-examination but from the testimony ofthe other witnesses that no such agreement was made. IcreditthetestimonyofGursky and Kobisher thatKobisher was present during the entire meeting. I believethat all the participants at the meeting were anxious tohave witnesses present. Gursky wanted his partner to bepresent at what promised to be an important meeting. Hewould not meet alone with three representatives of theProduction Union if he could help it, and he could help itsimply by calling in Kobisher. I also credit Gursky'stestimony that he was never shown the ProductionUnion's authorization cards. The testimony of the officialsof the Production Union that the cards were shown toGursky beforeKobisher came into the meeting isunconvincing. In addition, in the circumstances of theJune 4 meeting, I find it difficult to believe that Postmanwould willingly divulge the names of the employees whohad authorized his union to represent them by showingGursky the authorization cards. In summary I credit thetestimony of the Production Union officials that themeeting took place about 3 o'clock on June 4, thatPostman claimed to represent a majority of Respondent'semployees, and that a demand for recognition was made,but as to the rest of the meeting I credit the testimony ofGursky.After the meeting the representatives of the ProductionUnion left the plant. About 4:30 p.m. they returned inorder to make arrangements for a meeting with employeesthe following night. At 5 o'clock they spoke to employeeswho were leaving work and solicited more authorizationcards.When knitter mechanic Leonard Corwin and hisassistantAnthony Calabrese left the plant at 6 p.m. therepresentatives of the Production Union unsuccessfullysolicited their signatures on authorizationcards.Thefollowing day,June 5,Diaz and Rodriguez came back tothe plant and handed out booklets on the ProductionUnion'swelfare program and reminded employees of themeeting that had been scheduledfor5o'clock thatevening.At 5 o'clock that day Diaz together with twootherrepresentativesofRespondentUnion,MoodyGallant and Postman,were once again at the plant. Diaztestified that he was told by employeesthatGursky hadsigned a contract with another union and that they did notwant to go to the meeting.Diaz reported this to Postmanon the telephone and Postman came to the plant. BothDiaz and Postman testifiedthat theyconfronted Gurskyin front of the plant about 5:10 p.m.,that Postman askedGursky what time their meeting was scheduled for thefollowing day,and that Gursky answered that the meetingwas off because he had signed a contract with theKnitgoodsUnion.Gursky specificallydeniedthisconversationand testified that he never saw anyrepresentative of the Production Union from the June 4meeting until the hearing in this matter.Icredit Diaz andPostman.Icannot believe that Postman,who is by nomeans a shy individual,would sit back in the face ofemployee reports that Respondent had signed a contractwithanotherunion theday beforeameetingwasscheduled for his organization,and refrain from aface-to-face confrontation with Gursky.Gursky'sdenial ofany conversation is unconvincing.3.The appropriatebargaining unitRespondent is engaged in the production of knitgoodsas a contractor. It employs knitters, knitter mechanics,cutters, pressers, machine operators, labelers, packers, andother categories of employees needed in the production ofsweaters.All of Respondent's employees spend at leastsome of their time in the production of knitwear and nonework solely on the repair of machines or solely onmaintenance work. The complaint alleges the following:All production and maintenance employees, includingmechanics, of Respondent, employed at its Brooklynplant,exclusiveofallofficeclericals,guards,watchmen, salesmen and all supervisors as defined inSection 2(11) of the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.Respondent in its answer admits that the above unit isappropriate for collective bargaining except that it deniesthatmaintenance employees and mechanics not engagedin the maintenance of productive machinery are properlyincludedwithin such a unit. However, Gursky in histestimony admits that Respondent had no employee thatwould fall in the exception set forth in Respondent'sanswer.A productionand maintenance unit as setforth in thecomplaint ispresumptive appropriate and I find that theunit as so setforth is appropriatein the instant case.Mark J. Gerry, Inc. d/b/a DoveManufacturing Co.,128NLRB 778.4.The Production Union's authorization cardsItwas stipulated that as of June 4, the date of theProduction Union's demand for recognition, there were 24employees in the above-described unit., SWEATERMASTERSCO., INC.305Authorizations cards on behalf of the Production Unionpurportedly signed by 17 employees in the unit werereceived in evidence.'Twelve of the cards were signed onJune 4 before the Production Union made its demand forrecognition.'A 13th card,purporting to bear the signature ofemployeeMargaret Staten,was a subject of conflictingtestimony.Staten testified that she was given the card byDiaz in the morning while she was rushing to work andthat she signed it in front of Diaz. However,she did notremember the date that she signed the card as someoneelse had filled in the date space and she did not recallwhat she did with the card after she signed it.She didremember that she signed it before June 5, which was thedate that she also signed an authorization card for theKnitgoods Union.Diaz credibly testified that the only dayhe distributed authorization cards for the ProductionUnion was on June 4 and that his first contact with theemployees was after the workday started. Though Statentestified that she signed the card when she was"rushing towork,"she was later shown her timecard and testified thatshe was absent from work on June 4.Ordway Hilton, awitness called on behalf of the Knitgoods Union,was dulyqualified as a handwriting expert.He testified that in hisopinionthesignatureon the ProductionUnion'sauthorizationcard,whichpurported to be that ofMargaret Staten,was not signed by the same person whosigned other documents which contained the stipulatedsignature of Margaret Staten.Combining the testimony ofthe handwriting expert with the admission of Staten thatshe did not remember when she signed the card or whatshe did with the card and the further admission that shewas not working on the date that the card waspurportedly signed,even though she testified that shesigned it as she was rushing to work, I am unable to giveany credence to the card.On June 4,after the demand for recognition, fouradditional employees executed authorization cards onbehalf of the Production Union.'In summary I find that at the time of the demand onJune 4,12 employees out of a total of 24 in thebargaining unit had authorized the Production Union torepresent them and that by the end of June 4 the numberhad been increased to 16 authorizations.5.The organizationalactivitiesof the KnitgoodsUnionAs stated above,about 6 p.m. on June 4 representativesof the Production Union approached knitter mechanicLeonard Corwin and his assistant Anthony Calabrese inan unsuccessful attempt to secure their allegiance to theProductionUnion.Though Corwin was not active onbehalf of the Knitgoods Union for the 6 years that he wasworking for Respondent,he had at one time belonged tothatUnion.Calabrese had on many occasions during his20-year employment with Respondent sought to organizeRespondent's employees on behalf of the Knitgoods Unionand he kept authorization cards for that Union in theplant at all times.Corwin and Calabrese discussed thematterandagreed that Calabrese would get moreauthorization cards from the Knitgoods Union.WhenCalabrese got home that evening he called an organizerfor the Knitgoods Union and told him that he neededmore authorization cards.About 9:30 a.m.on June 5 thecards were brought to him. At 7 or 8 p.m. on June 4Corwin called Gursky on the telephone and told him thathe had been approached by the Production Union to signan authorization card.Gursky replied that he knew theProduction Union was trying to organize because he hadreceived several visits from that Union.Corwin then saidthat if the shop was going to be organized he wanted it tobe by a Knitgoods union and that he was going to getcards from the Knitgoods Union.Gursky replied insubstance that Corwin could do whatever he wanted to do.WhenCalabresereceivedtheKnitgoodsUnionauthorization cards on the morning of June 5 he gavethem to Corwin.Calabrese and Corwin work on the thirdfloor of the building in which Respondent is located. Thebulk of the employees work on the fifth floor. Thatmorning J. Smith,a presser who worked on the fifthfloor, came to the third floor and signed an authorizationcard for the Knitgoods Union.About noon on June 5Corwin brought the Knitgoods Union authorization cardsto the fifth floor where many of Respondent's employeeswere assembled before going to lunch and distributed thecards.During the course of that day, June 5, 19employees in the bargaining unit signed cards authorizingtheKnitgoodsUnion to represent them for collectivebargaining.'G.C. Exh.15 is Respondent's payroll journal showing 2 employees forthe pay period ending June 8, 1968.However,itwas stipulated that threepersons named on the list were not employees on June 4.They are E.Balmers,D. Jefferson.and M.Bolanos.'The cards read in part"Ihereby authorize Local 815. to represent meand, in my behalf,to negotiate and conclude all agreements as to hours oflabor, wages,and other employment conditions."'EmployeesCato,Echaverria,Vasquez,S.Calabrese,Franklin,Smith,and Mercado each authenticated his or her own card and placed the timingof the executionof thecard before the demand.Mercado witnessed thesigningof cards by Montenez and Anaya, also before the demand.ProductionUnion Organizer Diaz witnessed the signing by employeeGardner before the demand.Diaz also gave a card to employee Foster andFoster returned it to Diaz before the demand.The card signed byemployee Donald is also counted in this group.Donald,who authenticatedher own card,signed the card before the demand but did not deliver it tothe Production Union until the evening of June 4, which was after thedemand.As she did not vacate her authorization between signing anddelivering the card,itmay be counted as an authorization as of the time ofthe execution of the card.RetailClerksInternational Association.153NLRB 204, enfg.366 F.2d 642 (C.A.D.C.).'Diazwitnessed the signing of cards by employees Cassin, Cruz,Lawrence,and Muldrow.As to the latter two employees Diaz was unableto say whether the cards were signed in the day or the evening of June 4.6.Respondent's alleged assistance to the KnitgoodsUnion at the noon meetingIn the early morning of June 5 Corwin and CalabreseapproachedGursky and told him that the ProductionUnion was trying to organize the shop and that theywanted the Knitgoods Union.Gursky answered that theycould do as they pleased.Between 8:30 a.m. and noonother employees came to Gursky and asked him what theunion situation was. He answered that he would notdiscuss it with each employee individually but that atlunchtime if the employees had anything to ask he wouldanswer their questions.At noon,before the employees leftfor lunch, Corwin told them not to go to lunch quite yetbecause Gursky had something to tell them. Gursky andKobisher both addressed the employees.Therewereserious conflicts in the testimony of witnesses as to what'The cardsread in part"I, of my own free will, hereby authorize theKNITGOODS WORKERS' UNION, LOCAL 155. I.L.G.W.U. -AFL-CIO, and its representatives, to act exclusivelyasmy agent andrepresentativefor the purpose of collectivebargaining." 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas said and done at this meeting.Gursky testified as follows: Employees asked Gurskywhat each union had to offer and which union they shouldchoose.Gursky replied that he did not know anythingabout the Production Union but that he had heard of theKnitgoods Union because it was a union for the knitgoodsindustry.He added that he did not know what either ofthem had to offer and told them that he would prefer tohave neither of the unions in the factory but that if theemployees wanted a union it was up to them to decidewhich one it was going to be.Some of the employeesspoke only Spanish so Gursky asked Kobisher to speak tothem.Gursky did not see any authorization cards for theKnitgoodsUnion being passed out or signed. Afterspeaking to the employeesbothGurskyand Kobisherwent into the office for lunch.Kobisher also testified that he did not see anyKnitgoods Union cards.He stated that at the meetingsome of the employees asked him to find out what Gurskyhad been telling the other employees and which union herecommended,and he answered that he didn't recommendany union because he didn'twant a union.Knitter mechanic Corwin testified to a slightly differentversion of the meeting as follows:Gursky spoke to theemployees while Corwin was standing about 10 feet awayholding the Knitgoods Union cards. Gursky told theemployees that he knew the shop was going to beorganized and that the knitters felt that they would preferto be organized by a Knitgoods union but that it was upto the employees to decide which union they wanted tojoin.A few minutes after Gursky spoke to the employees,Corwin passed out the authorization cards for theKn itgoods Union to the employees. Gursky was presentwhen the cards were handed out. Kobisher spoke to theemployees about 5 minutes later.Calabrese'srecollectionofwhatGursky said wassubstantially the same as Corwin's,but Calabrese madeno mention of whether Gursky was present when the cardswere passed out.A number of employees testified to various versions ofthismeeting.Employee Cato' stated that Corwin passedout the cards in Kobisher's presence, that Kobisher askedthe employees to sign for the Knitgoods Union becausethe Production Union was no good and that Kobisher toldthe employees that he would get them into a better union.Employee Donald stated that the Knitgoods Union cardswere lying on the tableand that Gurskyor Kobisher toldthe employees to sign because the Knitgoods Union was agood union,he didn't know about the other Union and hewanted them to join a unionthathe knew somethingabout and would be best for them.Employee Echevarriastated that she saw Kobisher place the Knitgoods Unioncards on the table and that Kobisher told them to signbecause the other Union had no funds.She also testifiedthat she saw Gursky talk to the employees before theysigned the cards.Employee Vasquez stated that shereceived the Knitgoods Union card from Kobisher whotold the employees that the Production Union was nogood and that with the other Union "we will have morebenefits."Employee Franklin testified that the cards weregivenout by employee Corwin but that Gursky toldCorwin to give out the cards and told the employees thatthe Production Union was crooked and that they shouldsignwith the Knitgoods Union. Employee Mercadotestified that Richard Kobisher simply said that no oneknew the other union.Employee Ferrigno testified thatGursky told the employees that there was another unionbut that it was up to the employees to decide. I believethat all of these witnesses were honestly trying to recallwhat happened at the meeting but it was clear that someof the witnesses were having difficulty expressingthemselvesand that others had a somewhat blurredrecollection of what occurred at this meeting.After observing all of the above witnesses as theytestified, I credit the following version of the meeting:About noon on June 5 employee Corwin told theemployees gathered on the fifth floor not to go out forlunch because Gursky wanted to speak to them. Gurskythen addressed the employees and in substance told themthat the Production Union was not a good union but thattheKnitgoods Union was a good union and that theyshouldsigncards for the Knitgoods Union. While Gurskywas speaking Corwin was standing about 10 feet awayfrom him holding the Knitgoods Union cards. A fewminutes after Gursky stopped and while Gursky was stillpresent, Corwin passed out the Knitgoods Union cards tothe employees. About this time Kobisher spoke to theSpanish speaking employees and in substance repeated tothem what Gursky had said and urged them to sign theKnitgoods Union card. Kobisher was also present whenthe cards were handed out by Corwin. A number ofemployees signed the cards and returned them to Corwin.Anthony Calabrese credibly estimated that about 15 or 18cards were signed during the lunch hour on June 5. In all19KnitgoodsUnionauthorizationcardswereauthenticated and received in evidence. Of these 13 wereexecutedby employees who had previously signedauthorization cards for the Production Union.7.Respondent's contract with the Knitgoods UnionOn the morning of June 6 Gursky received a call fromaMr. Jacobson, an organizer for the Knitgoods Union.Jacobson told him that the majority of his employees hadauthorized the Knitgoods Union to represent them and heasked for a meeting to discuss a union contract.Gurskyreplied that he would be in the plant if Jacobson wantedto come down to see him. About a half hour laterJacobson,togetherwithanotherorganizer,Mr.Cincromani,came to the plant and had a meeting withGursky and Kobisher. Jacobson repeated that his unionrepresented a majority of the employees and that hewanted to talkaboutaunioncontract.10Gurskyquestioned the majority status of the Knitgoods Unionand Jacobson answered that the cards were on file at theunionoffice and that Gursky could arrange to have themverified. Jacobson showed Gursky a copy of the contractthat the Knitgoods Union had with the United KnitwearManufacturers League and its employer-members and saidthat his union wanted the same contract that the otherknitgood and sweater shops in the industry had. Gurskyreplied that he had to give the matter thought andJacobson answered that they should get in touch with eachother in the next few days. After the union representativesleftGursky discussed the matter with Kobisher and theydecided to get advice on what action to take. ShortlythereafterGursky called the League and spoke to an'Cato also testified that on June 4 after signing the card for theProduction Union, Gursky asked her if employees had filled out cards, sheanswered that they had, and he told her that they should not fill out anymore cards because the first union was no good.Later in her testimony shein effect retracted her former testunony and denied that Gursky had saidanything to her about signing cards at that time. I believe that the witnesswas confused in her first statement and that her subsequent correction wascredible. SWEATERMASTERSCO., INC.official named Foreman. Foreman agreed to come to theplant and discuss the matter with him. Later that morningForeman came to the plant and Gursky told him that theProduction Union had approached him on one day andthat the Knitgoods Union had claimed to represent amajority on the following day. Foreman replied that theonly way he could give advice would be for Gursky tobecome a member of the League and that the fee was$125 for 6 months. Gursky gave him a check for $125 butdid not sign any membership application. Foreman toldGursky that he would speak to the counsel for the Leagueand see what information he could get. He then left. Laterhe called back and said that the membership wasn'taccepted yet but that he would keep in touch. A few daysafter June 6 Foreman called Gursky back and told himthat he had discussed the matter with the legal counsel tothe League and that he had verified that the KnitgoodsUnion did represent a majority of Gursky's employees andthat the only thing that they could advise him to do wastoenter into a contract with the Knitgoods Union.Though in his testimony Gursky stated that he recognizedthe Knitgoods Union at that time, there is no evidence inthe record to indicate that he took action to recognize theKnitgoods Union until July 10. Gursky also testified thathe joined the League on June 6, but the record disclosesno action that he took in this regard, until July 10, otherthan the tender of his check for $125. On that dateRespondent,by Gursky,signed two documents.The firstwas an application for membership in the League whichcontainedaprovisionbywhichGursky ratified andaccepted the League'sagreementwith the KnitgoodsUnion, effective as of July 17. This application wasaccepted by the League on July 10. The second documentwas a "certification of authorization and ratification" bywhichRespondentundertook to be bound by thecollective-labor agreement mentioned above.Since the effective date of the agreement it has beenmaintained and enforced. Said agreement contains thefollowing provision:2.(a) It shall be a condition of employment that allworkers employed by members of the League on anywork performed in the crafts enumerated in Schedule Aattached to this agreement shall be deemed covered bythis agreement and all such workers, who are membersin good standing of the Union on the date of executionof this agreement,shallremainmembers in goodstanding,and those who are not members in goodstanding on the date of execution of this agreementshall, on the thirtieth (30th) day following the date ofexecutionof this agreement,become and remainmembers in good standing of the Union. It shall also bea condition of employment that all workers covered bythis agreement hired on or after the date of executionhereof shall, on the thirtieth (30th) day following thebeginning of such employment,become and remainmembers in good standingof the Union.8.The discharge of Maude FranklinAugust5wasMaude Franklin's last day ofemploymentwithRespondent.Franklintestifiedasfollows:On August 511 Kobisher approached her andasked what her intentions were with respect to the Union.She answered that she did not want to get involved with"The same day the Knitgoods Union mailed to Respondent a writtendemand for recognition which was received by Respondent on June 7,1969.307any unions and he replied that unless she joined the Unionshe couldn't work for Respondent. Kobisher then left herand returned a short time after with employee AnthonyCalabrese, who had been appointed shop steward for theKnitgoods Union. Calabrese took her alone into the officeand told her that she would have to leave, which she did.Kobisher's version of these conversations was different.He testified that he never told Franklin that she had tojoin the Union but rather that Calabrese told her that shehad to join the Union if she wanted a job there.According to Kobisher, after Calabrese spoke to Franklinshe yelled that she quit her job because she didn't want tojoin any union and left the plant. Kobisher admitted thathe never tried to get her back or tell her that she did nothave to become a member of the Union and he neverreprimanded Calabrese for having told Franklin that shehad to become a member of the Union in order to workin the shop. Sometime thereafter Franklin came back tothe plant to pick up her check but Kobisher did not tellher that she could work even though she was not amember of the Knitgoods Union. At that time Kobisherknew what Calabrese had done.IcreditKobisher's version of the conversation. Afterobserving Kobisher testify on the stand it is difficult forme to believe that he would voluntarily interpose himselfina matterof this nature. His testimony that he stoodpassively by while the shop steward took the action iscredible.However,byhismerepassivityinthecircumstances of this discharge I find that he and throughhim Respondent ratified the conduct of the shop stewardin dischargingFranklin and therefore were responsible forthe discharge.However the discharge of Franklin is not alleged in thecomplaint as a violation of the Act. Though the dischargewas alleged as a violation of the Act in Case 29-CA-1433,thatmatterwas settled by a settlement agreementapproved on October 11 by the Regional Director ofRegion 29 of the Board. That settlement agreementprovides in part that "nothing herein shall precludeGeneral Counsel from adducing evidence concerning theallegationsof unfair labor practices herein settled in anyother precedingagainstRespondent .... Further,nothingherein shall be construed to affect the issues involved inCase 29-CA-1350." The General Counsel doesnot allegethat the settlementagreementhas been breached butinstead urgesthat the facts set forth above be consideredas additional evidence to support the General Counsel'scontention that Respondent unlawfully refused to bargainwith the Production Union.As any violation of the Act relating to the discharge ofFranklin has been remedied by the settlement agreementand as theinstant complaint does not allege any violationin that regard, I cannot now question the legality of thedischarge.Moreover, the testimony concerning thedischarge of Franklin does not shed light on the allegedviolation of Section 8(a)(5) of the Act. Other testimonyestablishes that Respondent executed an agreement whichbound it to a contract with the Knitgood Workers andthat the contract contained a union-security clause. Eveniftheunion-securityclausewas enforced or evenoverzealously enforced without a 30-day grace period, itadds very little to the General Counsel's case with regardto the refusal-to-bargainallegation.On the other hand,the execution of the agreement is a matter which willrequire substantial discussion below."Franklin testified that the date was October 3, but it was stipulatedthat her last day of work was August 5. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Analysis and Conclusions1. Introductory remarksThrough the morass of conflicting testimony in therecord the basic facts in this case emerge asfollows:OnJune 4, in a 1-day organizingeffort,the Production UnionsecuredauthorizationcardsfromamajorityofRespondent's employees in an appropriate production andmaintenance unit. On the same day,but prior tosecuringamajority of the authorizations,the Production Uniondemanded recognition as the bargaining agent ofRespondent'semployees.RespondentquestionedtheUnion'smajority status but agreed to talk to that Unionagain in a fewdays. The following day, June 5,employeeCorwindistributedKnitgoodsUnioncardsamongRespondent's employees and a majority of the employeesauthorized the Knitgoods Union to represent them. Mostof the cards were signed during the lunch hour when twohighrankingofficialsofRespondent,Gursky andKobisher,actively assisted employee Corwin in obtainingemployee signatures on the authorization cards. Thisassistance consisted of speechesby both Gursky andKobisher in which they expressed their preference for theKnitgoods Union and urged the employees to sign thecards,together with their physical presence when the cardswere being distributed.The following day, June 6,Respondent made overtures towards the League whichhad a contract on behalf of its employer-members withtheKnitgoods Union,by tendering$125 as partial dues.On July 10Respondent formally applied for membershipin the League,was accepted as a member,and adoptedthecontractwhich contained a union-security clausebetween the Knitgoods Workers Union and the League,effective as ofJuly 17.SinceJuly 17,the contract hasbeen in full force and effect.' 22.The alleged violations of Section 8(a)(1), (2), and(3)The speeches of Gursky and Kobisher at the noonmeeting on June 5 contained no threat of reprisal orpromise of benefit and in so far as they merely set forththeopinions of those officials relating to what theyconsidered to be the relative worths of two unions, thespeechesmight have come within the definition of freespeech set forth in Section 8(c) of the Act. However,Gursky and Kobisher went further and actively solicitedthe employees to sign authorization cards.The context inwhich the speeches were made must also be considered. Atthe time of Gursky's speech Corwin was standing nearGursky holding the Knitgoods Union authorization cards.Corwin distributed the cards almost immediately afterGursky spoke when Gursky was still present and Kobisherspoke about the same time. In addition the speeches were"Paragraph 13 of the complaint alleges in part that Respondent warnedits employees to refrain from joining the Production Union and to join theKnitgoods Union.I find no credible evidence in the record of any warningand I therefore recommend that that part of the complaint be dismissed.Paragraph 14 alleges that Respondent promised and granted wageincreases and other benefits to induce employees to refrain from becomingmembers of the Production Union and to induce them to join theKnitgoods Union.I find no credible evidence in the record of promises ofbenefit.Though it can be argued that the contract in itself granted benefits,the real question being litigated is the legality of the contract. The"benefit"issuementioned in paragraph 14 is so subsidiary to the centralquestion that it adds nothing to this case and I therefore recommend thatthose allegations of the complaint be dismissed.made only 1 day after the Production Union haddemanded recognition. Viewing the incident as a whole, Ifind that Gursky and Kobisher unlawfullyassisted theKnitgoodsUnion in securing a majority of itsauthorization cards and in so doing violated Section8(a)(1) and (2) of the Act. It follows that at the time thatRespondent recognized the Knitgoods Union and adoptedthe contract between that Union and the League, theKnitgoods Union did not represent an uncoerced majorityof the employees and Respondent therefore furtherviolatedSection 8(a)(1) and (2) of the Act. As thecontract contained a union-security clause,Respondentalso violated Section 8(a)(3) of the Act.Raymond Buick,Inc.,173 NLRB No. 199;Carlton Paper Corporation,173NLRB No. 26;Hampton Merchants Association,151NLRB 1307; cf.Coamo Knitting Mills, Inc.,150 NLRB579.Even if Respondent had not unlawfully assisted theKnitgoodsUnion in obtaining authorization cards therecognition of the Knitgoods Union and the adoption ofits contract would still have violated Section 8(a)(1), (2),and (3) of the Act. The demand of the Production Unionfor recognition on June 4 was backed by authorizations ofclose to a majority of the employees and raised a realquestion concerning representation under theMidwestPiping & Supply Co.,rule, 63 NLRB 1060. In the face ofsuch a question concerning representation"an employercannot arrogate to himself authority to determine whichof two or more contending unions is entitled torecognitionas exclusive bargaining agent."TeramanaBrothers Coal Mining Company,173 NLRB No. 93. SeealsoIowa Beef Packers, Inc.,144 NLRB 615, enfd. inpart 331 F.2d 176 (C.A. 8, 1964). In theRaymond Buickcase,supra,theBoard adopted the Trial Examiner'sfindingthatsimilarconductconstitutedadditionalunlawful support of the recognized union in violation ofSection 8(a)(2) and (1) of the Act. In that case as in theone at bar,an employer unlawfully assisted the union insecuring authorization cards. Thereafter a second unionlawfully secured a majority of authorization cards. Afterthe second union demanded recognition the employerexecuted a contract with the first union. The rationale oftheMidwest Pipingrule was used to find the execution ofthe contract unlawful.3.The alleged violation of 8(a)(5)InHammond & Irving, Inc.,154NLRB 1071, theBoardset forth the criteria to be applied in the so-calledJoy Silk Millstype of case:The Boardhas longheld that an employer may insistupon a Board election as proof of a union's majority ifithas a reasonable basis for a bona fide doubt as to theunion's representative status in an appropriate unit. If,however, the employer has no such good-faith doubt,but refuses to bargain with the majority representativeofitsemployeesbecauseitrejectsthecollective-bargaining principle or desires to gain timewithin which to undermine the union and dissipate itsmajority,suchconduct constitutes a violation ofSection 8(a)(5) of the Act.(Joy Silk Mills, Inc.,85NLRB 1263, enfd. as modified on other grounds 185F.2d 732 (C.A.D.C.), cert. denied 341 U.S. 914.) Indetermining whether the employer's action was taken toachieve either of the said invalid purposes, the Boardconsiders all the surrounding circumstances as well asdirectevidenceofmotivation.Absent such directevidence,whereextensiveviolationsof the Act SWEATERMASTERSCO., INC.accompany the refusal to grant recognition, theyevidence the employer'sunlawfulmotiveandaninferenceof bad faithis justified.InAaron BrothersCompany of California,158NLRB1077, it was madeclear that the General Counsel has aburdenof affirmativelyestablishing the existence of badfaithand that the determination as to whether theemployer acted in good or bad faith must be made in thelight of all the relevant facts of the case including theunlawful conductof the employer,the sequence of events,and the time lapse between the refusal and the unlawfulconduct.Intheinstantcasetheunlawfulconductconsistedof theassistanceRespondent rendered toKnitgoods Union in securing authorization cards on June5 and the recognition of and adoption of a contract withthatUnionon July 10 effectiveJuly 17.Respondentengaged in this conduct in the faceof theProductionUnion's demand for recognition on June 4.That demandwas in an appropriate unit and was still outstanding in theafternoonof June 4when the Production Union had beenauthorizedby a majorityof the employees in the unit torepresent them."However,allthe surrounding circumstances must beconsidered.In this case two unions were competing for theloyaltyof the employees.While theKnitgoods Union wasunlawfully assisted there is no evidence in the record toestablish either that the Knitgoods Union was a creatureof Respondent or that Respondent introduced it into theshop.Prior to any assistanceby theRespondent, twoemployees,Corwin and A. Calabrese,had not only optedfor the Knitgoods Union but had notified Respondent in atelephone conversationwithGurskythat the KnitgoodsUnion wasverymuch in the picture.On the morning ofJune 5 employee Smith went along with Corwin andCalabrese by signing a card for the Knitgoods Union.Thus by the time GurskyandKobisher began theirunlawful conduct at noon on June 5 it was clear that boththeProductionUnion and the Knitgoods Union wereactively organizing in Respondent'splant.Respondent'ssubsequent conduct did not indicate a rejection of thecollective-bargaining principle.Rather it demonstrated anattempt through unlawful means to engage in collectivebargainingwith one union rather than another. In atwo-union situation the discouragement of one union isalways inherent in the encouragement of another and inthat senseRespondent did undermine the ProductionUnion.However,Ido not believe that in the entirecontextof thiscaseithasbeenestablishedthatRespondent did not have a good-faithdoubt that theProductionUnionrepresentedamajorityoftheemployees.At the timethe Production Union demandedrecognition on June 4,Respondent questioned its majoritystatus. In fact that Production Union did not represent amajority ofthe employees at that time. SubsequentlyRespondent in a two-Union situation assisted one of theunions.That assistance certainly indicated a strongpreference for one of the unions rather than the other butitdoes not in itself establish that Respondent failed tohave a good-faith doubt that the Production Unionrepresenteda majorityof the employees."Though the Respondent refused to recognize the Production Union onJune 4 in the sense that Respondent did not take any action at that time,Respondent did not affirmatively reject the demand until the following daywhen it told the Production Union that the meeting was off.At least untilthat time it is clear that both parties understood the demand was stilloutstanding.By that time the Production Union had authorizations from amajority of the employees.309InIrving Air Chute Co, Inc., Marathon Division,149NLRB 627, the Board held that certain conduct inviolationofSection8(a)(2)did indicate a lack ofgood-faith doubt on an employer's part and found aviolationof Section 8(a)(5) of the Act. That case isdistinguishable in that the 8(a)(2) violation related toRespondent's actions in the formation of an employeecommittee. Thus a two-union situation was not present. InGrafton Boat Co., Inc.,173NLRB No. 150, the TrialExaminer found that the employer engaged in variousunfair labor practices including the use of a dominatedlabor organization to defeat collective bargaining. TheBoard held "because of the nature of the unfair laborpractices found, their timing and limited number, we arenot persuaded that they are sufficiently substantial todemonstrate Respondent's bad faith and vitiate its claimthat its refusal to bargain was lawfully motivated."Ifind that the Respondent's unlawful conduct at theJune 5 meeting was not of such nature as to establish thatit lacked a good-faith doubt as to the Production Union'smajority status. In addition the subsequent recognitionand adoption of a contract with the Knitgoods Union didnot reflect backward to establish a lack of good-faithdoubt as of June 4 but was rather an additional violationof Section 8(a)(2)." ° I therefore recommend that theSection 8(a)(5) allegations of the complaint be dismissed.iv. the effect of the unfair labor practices uponcommerceThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing such commerceand the free flow thereof.v. the remedyHaving found that the Respondent engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (3)of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.As I have found that Respondent recognized theKnitgoods Union at a time when that Union did notrepresent an uncoerced majority, I shall recommend thatRespondent be ordered to withdraw recognition from theKnitgoods Union and to cease giving effect (except ashereinafter stated) to the collective-bargain ing agreementbetween the League and the Knitgoods Union. AsRespondent has given authority to the League to bargainwith the Knitgoods Union on Respondent's behalf, Ifurtherrecommend that Respondent be ordered towithdraw such authority.""Both the Production Union and the Knitgoods Union engaged inlightening organizational drives each of which lasted less than I day. Theemployees never had an opportunity to evaluate the relative merits of thetwo unions.Under the circumstances of this case I believe that justice tothe employees would require that the effects of the Respondent's unfairlabor practices be dissipated through the Respondent's compliance with theRecommended Order and that the employees then be permitted to expresstheir preference in an election."In his brief the General Counsel urges that Respondent be ordered toreimburse employees for dues and other moneys paid by them to 'theKnitgoods Union In the circumstances of this case I do not believe thatany remedial purpose would be served by such an order 310DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The KnitgoodsUnionand the ProductionUnion arelabor organizations within the meaningof Section 2(5) ofthe Act.3.By participating in the organizational activities of theKnitgoodsUnion,by soliciting authorization cards onbehalf of the KnitgoodsUnion,and by recognizing andadopting a contract with the Knitgood s Union at a timewhen that Union did not represent an uncoerced'majorityof its employees,Respondent has engaged in unfair laborpractices in violation of Section 8(aX2) and(1) of the Act.4.By adopting the aforesaid contract which contained aunion-security clause,Respondent also violated Section8(aX3) and(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section2(6) and (7) of the Act.6.Respondent has not engaged in unfair labor practiceswithin the meaning of Section8(a)(5) of the Act.Uponthe foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the following:GarmentWorkers'Union,AFL-CIO, as the exclusiverepresentativeof its employees for the purposes ofcollectivebargaining,unlessanduntilsaidlabororganization has been certifiedby the National LaborRelations Board as the exclusive representative of suchemployees.(b)Withdraw authorization from the United KnitwearManufacturers League to represent Sweatermasters Co.,Inc., in collectivebargainingwithKnitgoodsWorkers'Union,Local155,InternationalLadies'GarmentWorkers'Union,AFL-CIO,unlesssaidlabororganization is certified as set forth above.(c)Post at its Brooklyn, New York, plant, in bothEnglishand Spanish," copies of the attached noticemarked "Appendix."" Copies of said notice, on formsprovided by theRegionalDirector for Region 29, afterbeing duly signed by an authorized representative, shall bepostedby the Respondent immediately upon receiptthereof, and be maintainedby it for 60 consecutive daystherafter,inconspicuous places,including all placeswhere noticestoemployees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced,orcovered by any other material.(d)Notify the Regional Director for Region 29, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.18RECOMMENDED ORDERSweatermastersCo.,Inc.,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Participating in the organizationalactivitiesofKnitgoodsWorkers'Union,Local 155,InternationalLadies' GarmentWorkers' Union, AFL-CIO,or solicitingemployees to signauthorization cards for that labororganization.(b)Recognizing, contracting,or adopting a contractwithKnitgoodsWorkers' Union, Local 155,InternationalLadies'GarmentWorkers'Union,AFL-CIO, as therepresentativeof its employees for the purposes ofcollectivebargaining,unlessanduntilsaidlabororganization has beencertifiedby the National LaborRelations Board as the exclusive bargaining representativeof such employees.(c)Giving effect to,performing,or in any wayenforcingthecollective-bargainingagreement betweenKnitgoodsWorkers'Union,Local 155,InternationalLadies'GarmentWorkers'Union,AFL-CIO, and theUnitedKnitwearManufacturersLeague, Inc.,whichSweatermastersCo., Inc., adopted on July 10, 1968,effectiveJuly 17, 1968, or to any modification,extension,renewal,or supplementthereto; provided however thatnothing herein shall require SweatermastersCo., Inc., tovary or abandon anywage,hours, seniority, or othersubstantive features of its relationswithitsemployeeswhich have been establishedin the performance of thisagreement,or prejudicethe assertionby employees of anyrights they may have thereunder.(d) In anylikeor relatedmanner interfering with,restraining,or coercing its employees in the exercise ofrights guaranteedthem bySection7 of the Act.2.Take thefollowingaffirmativeaction designed andnecessaryto effectuatethe policiesof the Act:(a)Withdrawand withholdrecognition from KnitgoodsWorkers'Union,Local155,InternationalLadies'"The record indicates that a substantial number of Respondent'semployees are familiar only with the Spanish language."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify the Regional Director forRegion 19,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collectivebargainingor otheraid or protection andTo refrain from any or all of these thingsWE WILL NOT do anything that interferes with theserights.WE WILL NOTparticipate in the organizationalactivitiesofKnitgoodsWorkers'Union, Local 155,InternationalLadies'GarmentWorkers'Union,AFL-CIO, or solicit employees to sign authorizationcards for that labor organization.WE WILL NOT recognize, contract, or adopt acontract with KnitgoodsWorkers' Union, Local 155, SWEATERMASTERSCO., INC.311InternationalLadies'GarmentWorkers'Union,AFL-CIO,as the representative of our employees forthe purposes of collectivebargaining,unless and untilsaid labor organization has been'certifiedby theNationalLaborRelationsBoard as the exclusivebargaining representative of such employees.WE WILL NOT give effect to, perform, or in any wayenforce the collective-bargaining agreement betweenKnitgoodsWorkers'Union, Local 155, InternationalLadies'Garment Workers' Union, AFL-CIO, and theUnited Knitwear Manufacturers League, Inc., which weadopted on July 10, 1968, effective July 17, 1968, or toanymodification,extension,renewal,or supplementthereto;provided however that nothing herein shallrequireus to vary or abandon any wage,hours,seniority,or other substantive features of our relationswith our employees which has been established in theperformanceof this agreement,orprejudicetheassertion by employees of any rights they may havethereunder.WE WILLwithdraw and withhold recognition fromKnitgoodsWorkers'Union, Local 155, InternationalLadies'GarmentWorkers'Union,AFL-CIO, as theexclusiverepresentativeofour employees for thepurposes of collective bargaining,unless and until saidlabor organization has been certified by the NationalLaborRelations Board as the exclusive representativeof such employees.SWEATERMASTERS CO.,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, Fourth Floor,16th Court Street, Brooklyn, New York 11201, Telephone212-596-5386.